—

a

10.

11.

42.

13.

14.

Case 1:20-cv-00553-JFR Document 9-1 Filed 07/07/20 Page 1 of 2

Affidavit of Barbara Andersen
I, Barbara Andersen, hereby state in support of this motion for a protective order as follows:

I am over the age of 18 and am competent to testify herein.

If called to testify at a hearing before this Court in an in camera hearing, I would testify as to the
facts alleged above in my motion for a protective order. I would also provide this Court with
photos and details relative to the solve location and solve generally.

The facts contained in the motion for protective order are true and correct.

I have substantial evidence of the solve and solve location. I have been working on same for
several years,

. [have made multiple trips to New Mexico over the last few years to research and investigate and

finalize the solve.

I have seen no one in the relevant geographic area for the past several years. A person would
know if someone was in the area given its unique and isolated setting. In addition, this area is
only accessible by car for the summer/fall (i.e. before rain/snow). I have spent months each year
in the relevant area with not only visible searcher in site.

I question the facts surrounding the retrieval of the treasure.

I would like to address the solve with this Court in an in camera hearing and, further, the
harassment by the nonparties relative to this lawsuit. 1 do not wish to provide my proprietary
solve location in any public record at this point in time.

I am hoping that Forrest Fenn will break his silence soon without the necessity of seeking further
assistance from this Court. I would ask the Court to issue orders to allow Andersen time and
discovery relative to this matter.

If Forrest Fenn does not voluntarily break his silence, Andersen will ask this Court to consider
discovery as to the retrieval/purported retriever so that she can prepare an amended complaint
against the Unknown Defendant pursuant to this Court’s recent order.

I ask this Court to limit access of these proceedings to the nonparty public of further
proceedings/pleadings/discovery so as to protect Andersen from harassment by the nonparty
public both personally and through Youtube/bloggers. Andersen has been unjustifiably harassed
by layman “Fennatics” and her neighbor in response to this Court’s recent order and these
proceedings generally.

As noted in the motion for protective order, Andersen was also harassed while searching over the
years. The harassment has been and is tiring and malicious.

Andersen believes that she should have the ability to control and keep private the solve and its
location to nonparties who are watching these proceedings. Andersen has spent countless hours
in research, travelling and searching relative to same. In addition, Andersen has expended a
great deal of money towards same. Andersen does not believe that she should be required to
provide nonparties with her proprietary information and/or be harassed by the Fennatics who are
watching these proceedings so as to create drama at the expense of Andersen’s reputation for
their financial/viewership gain.

Andersen requests a protective order from this Court so as to limit the harassment of her by these
hostile Fennatics and, further, so as to protect her proprietary interest in the solve/solve location.
Case 1:20-cv-00553-JFR Document 9-1 Filed 07/07/20 Page 2 of 2

Further affiant sayeth not

ROS - Racrece (deste

Sworn before me this 6"" day of July 2020

Le —.- Harvey RQuWen

ee

 

  

 

State of ee
Ee, nee PULLINGS JR County of Coo before me
Sea’, FICIAL SEAL ore
\ sv wt. et Notary Public, State of {Hinois Signed ‘and atieatae b
aN ei My Commission Expires this_6 i jay of _»\y 5 ADI. *
eat July 31,2022 : 4 VW 4S AE
UU arve as =

 

 

 

07 [| 06/2020 at.
(Seal) Ze a
